DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s amendments & election without traverse in the reply filed on 02/28/2022 are acknowledged.
Upon further consideration, however, the previous species requirement in the Office action dated 01/05/2022 is hereby withdrawn. Accordingly, most current claims 1-19 will be examined on the merits. No claims are withdrawn from consideration.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
Item 50 in Fig. 3A which is apparently the photoresist isn’t mentioned by its item number at all in the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are also objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Hence,
The MS and the MTJ tri-layer, in claims 3-5
The capping layer in claim 3
The BARC & OPL, in claims 10 & 11 respectively
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 11 is objected to because of the following informalities:  
The word “on” should be inserted before “the OPL” in line 4.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 3 recite the limitation “forming a capping layer atop the MS” which is not present nor described in the Applicant’s specification nor that it is shown/labeled in the Applicant’s drawings (as mentioned above in the drawings objections).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 3, 5, 9, 11, 14, & 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recite the limitation “forming a capping layer atop the MS”. In light of the 112(a) issue above regarding the capping layer as well as the drawing objection, and as best understood from the Applicant’s specification [0019 – 0025], the capping layer is the same as the HMSE (which can be a single layer or a bi-layer as ascertained in [0021]) which also serves as a seed layer in the hard mask coating/deposition process as ascertained in [0025]. Therefore, for examination purposes, as best understood, the capping layer would be interpreted to mean the HMSE and a seed layer in the hard mask coating/deposition process.
Claims 5, 9, 11, 14, & 16 recite the term “alternatively”. The term "alternatively" renders these claims indefinite because it's not known what the processes specified in these claims are an alternative to, given their dependencies. Moreover, if the Applicant would change these claims’ dependencies to each one’s respective most prior claim, as providing an alternative, then that would render dependent claims 5, 9, 11, 14, & 16 suffering from a deficiency under 112(d) as failing to further limit. The Examiner suggests keeping claims 5, 9, 11, 14, & 16 dependencies as is, and removing the "alternatively" from all of them. For examination purposes, the term "alternatively" will not be read into the claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1-5, 12-14, 16, & 18-19 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Levi et al, US  2012/0146166 A1 (hereinafter Levi).
Regarding Claim 1, Levi teaches (Method Figs. 2A-2H & Device Figs. 1A-1B, all within the same embodiment) A method for forming a hard mask with an ultra small dimension for fabricating an ultra small size memory array, the method comprising, forming a memory film stack element (MFSE) (Fig. 1A: 112, 106, 108, 104, 110, also Fig, 2A: 202 minus 208); forming a hard mask sustaining element (HMSE) (Fig. 1A: 114, also Fig. 2A: 208; while disclosed as a cap layer, its position and material matches with Applicant’s HMSE) atop the MFSE (Fig. 1A: 112, 106, 108, 104, 110); forming a pattern transfer molding layer (PTM) (Fig. 2A: 206) atop the HMSE (114, also 208); forming a photoresist film element (PRE) ([0033]: A photoresist layer is formed on 206) atop the PTM (Fig. 2A: 206); patterning the PRE ([0033]) with a reverse polarity ("reverse polarity" is understood from Applicant’s specification [0022 & 0023] to be photolithography; i.e. a photoresist 50 is patterned and used to pattern PTM 40; this is known as photolithography, which is the same method described by Levi in [0033] resulting in the same patterned PTM 206 as shown in Fig. 2B); etching (Fig. 2B) the PTM (206) using the patterned PRE ([0033]) as a mask ([0033] & Fig. 2B); etching (Fig. 2H) the HMSE (114, also 208) using the patterned PTM (206) as a mask; filling (Fig. 2E) a hard mask material (216) into cavities (Fig. 2E: 210a & 210b) of a top surface of a present device in process (Fig. 2E); polishing (Fig. 2F) a top surface of the present device in process; and removing the remained PTM material (Fig. 2G) at present (Fig. 2H). 
The Examiner notes that the claim doesn’t specify a particular sequence in regards to the steps of filling and polishing with respect to etching.
Regarding Claim 2, Levi teaches The method of claim 1, wherein the MFSE (112, 106, 108, 104, 110, also 202 minus 208) comprises an element ([0031]: a magnetic tunnel junction) for making magnetic random access memory (MRAM) (The title above [0031]: Manufacturing Methods of MRAM Devices).
Regarding Claim 3, to the extent understood, Levi teaches The method of claim 1, wherein forming the MFSE (112, 106, 108, 104, 110, also 202 minus 208) comprises the steps of: forming a bottom electrode (BE) (112; while disclosed as a bottom pinning layer, its position and material matches with a bottom electrode); forming a memory stack (MS) (106, 108, 104) atop the BE (112); and forming a capping layer (110; while disclosed as a top pinning layer, its position and material matches with a capping layer as fore-mentioned in the 112(a) & 112(b) rejection above) atop the MS (106, 108, 104).
Regarding Claim 4, Levi teaches The method of claim 3, wherein forming the MS (106, 108, 104) comprises forming an MTJ ([0031]: a magnetic tunnel junction) tri-layer (106, 108, 104) having: a magnetic reference layer (106) atop the BE (112); a magnetic tunneling layer (108) atop the magnetic reference layer (106); and a magnetic memory layer (104) atop the tunneling layer (108).
Regarding Claim 5, to the extent understood, Levi teaches The method of claim 3, wherein forming the MS (104, 108, 106) comprises forming a MTJ ([0031]: a magnetic tunnel junction) tri-layer (104, 108, 106) alternatively as: a magnetic memory layer (104) atop the BE (112) ([0027]: the relative positioning of 104 & 106 can be reversed); a magnetic tunneling layer (108) atop the magnetic memory layer (104); and a magnetic reference layer (106) atop the tunneling layer (108).
Regarding Claim 12, Levi teaches The method of claim 1, wherein etching (Fig. 2G) the PTM layer (206) comprises a process of applying reactive ion etching (RIE) using one or more gas(es) comprising one or more of CF4, C, F, and H ([0039]: 206 is etched away and the RIE step would etch away portions of the magnetic stack 202 and hence etching remaining 206 resulting in Fig. 2G. Etching using one or more of the claimed gases is inherent in order to selectively etch 206 since it comprises SiN or SiON) if the PTM layer comprises SiN or SiON ([0032])Application No. 15/412,076Response Dated 02/28/2022.
Regarding Claim 13, Levi teaches The method of claim 1, wherein etching (Fig. 2H) the HMSE (208) comprises using ion beam milling ([0039]; please note that 208 is located as a cap in 202 which is etched using ion beam resulting in Fig. 2H) with ions of one or more of Ar+, Ne+, and Kr+ ([0039]: Levi’s ion beam etching of portions of 202 which include capping/HMSE 208. Etching using one or more of the claimed ions is inherent in order to selectively etch the material(s) of 208).
Regarding Claim 14, to the extent understood, Levi teaches The method of claim 1, wherein etching (Fig. 2H) the HMSE (208) alternatively comprises using ion beam milling ([0039]; please note that 208 is located as a cap in 202 which is etched using ion beam resulting in Fig. 2H) with ions of one or more of Ar+, Ne+, and Kr+ ([0039]: Levi’s ion beam etching of portions of 202 which include capping/HMSE 208. Etching using one or more of the claimed ions is inherent in order to selectively etch the material(s) of 208).
Regarding Claim 16, to the extent understood, Levi teaches The method of claim 1, wherein filling (Fig. 2E) hard mask material (216, also 116 in Fig. 1A) into cavities in the patterned HMSE (208; the deposited 208/HMSE has a pattern and certain surface roughness with implicit cavities, being a deposited layer, that is not necessarily due to etching. The note after claim 1 regarding the sequence of filling and polishing with respect to etching, pertains) and PTM (206) alternatively comprises filling (Fig. 2E) W ([0037]: tungsten or another hard metal) by depositing the material using atomic layer deposition ([0037]: a suitable deposition technique, such as CVD, PECVD, vacuum deposition, a combination of such techniques, or any other conformal deposition technique).
Regarding Claim 18, Levi teaches The method of claim 1, wherein removing the remained PTM material after the polishing step (Fig. 2G) comprises a step of oxygen (02, 03) ashing if the PTM comprises carbon (206 isn’t comprising carbon).
Regarding Claim 19, Levi teaches The method of claim 1, wherein removing the remained PTM material after the polishing step (Fig. 2G) comprises a step of reactive ion etching (RIE) ([0039]: 206 is selectively etched away and the RIE step would etch away portions of the magnetic stack 202 and hence etching any remaining 206, resulting in Fig. 2G) using one or more gas(es) comprising one or more of CF4, C, F, S, and H (Etching using one or more of the claimed gases is inherent in order to selectively etch remaining 206 since it comprises SiN or SiON) if the PTM comprises SiN or SiON ([0032]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Levi et al, US  2012/0146166 A1 (hereinafter Levi).
Regarding Claim 15, Levi teaches (Fig. 2E) The method of claim 1, wherein filling the hard mask material (Fig. 2E: 216) into cavities in the patterned HMSE (208; the deposited 208/HMSE has a pattern and certain surface roughness with implicit cavities, being a deposited layer, that is not necessarily due to etching. The note after claim 1 regarding the sequence of filling and polishing with respect to etching, pertains.) and PTM (206) comprises the steps of filling W ([0037]: tungsten) by electroplating ([0037]: a suitable deposition technique, such as CVD, PECVD, vacuum deposition, a combination of such techniques, or any other conformal deposition technique).
While Levi is silent on forming a seed layer for easing hard mask formation comprising coating one or more of W, Ta, Ti, WN, TaN, and TiN on surfaces of cavities in the patterned HMSE and PTM, it is known that depositing/coating using a template/seed layer of the desired material first then completing deposition results in enhanced structural film quality, therefore, it would’ve been obvious for a person of ordinary skill in the art to deposit/coat the hard mask material using a seed/template because it’s known that deposition using the seed/template method results in better quality growth/deposition and therefore enhanced film/layer structural characteristics.
Claims 6-11 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Levi et al, US  2012/0146166 A1 (hereinafter Levi) in view of Belen et al, US 2012/0028373 A1 (hereinafter Belen).
Regarding Claim 6, Levi teaches The method of claim 1, wherein forming the HMSE (114, also 208) comprises forming a single layer (114). 
While Levi also teaches that 114 is formed of an electrically conductive materials like metals ([0026]) and teaches that its thickness ranges from 1 nm to about 70 nm ([0026]), it doesn’t explicitly teach 114 having one or more material(s) selected from W, Ti, Ta, Zr, Hf, Nb, and Mo and having a thickness ranging from around 2 nm to around 20 nm.
However, in analogous art, Belen teaches (Fig. 5) forming a HMSE (58) having Ta, Ti, or W.
It would have been obvious for a person of ordinary skill in the art at the time of filing to select one of the expensive metals taught by Belen for the HMSE in Levi for better conductivity, as well as lower the thickness range of Levi’s 114/HMSE for optimization and cutting costs by way of using only necessary thickness of these expensive selected metals prior to hard mask formation.
Regarding Claim 7, Levi as modified by Belen teaches The method of claim 6 (please refer to the obviousness statement for claim 6), wherein forming the HMSE (114) further comprises forming an etching stop layer (110; while disclosed as a pinning layer, its position and material matches functioning as an etch stop, in light of the 112(b) rejection regarding the capping layer above) having Pt or Fe and their alloys thereof ([0025]).
Levi doesn’t explicitly teach 110 having a thickness ranging from around 2 nm to around 10 nm.
However, in analogous art, Belen teaches (Fig. 5) forming a etch stop layer (57) with a thickness of 50 to 500 Angstroms ([0035]) which is 5 nm to 50 nm.
It would have been obvious for a person of ordinary skill in the art at the time of filing to lower the thickness range of the etch stop layer as a matter of optimization to only form the needed thickness to prevent over-etching into the MTJ.
Regarding Claim 8, Levi teaches The method of claim 1, wherein forming the PTM layer (206) comprises forming a layer comprising SiN or SiON ([0032]), by Application No. 15/412,076Response Dated 02/28/2022chemical vapor deposition (CVD) or plasma enhanced chemical vapor deposition (PECVD) ([0032]).
Levi doesn’t explicitly teach 206 having a thickness ranging from around 50 nm to around 200 nm.
However, in analogous art, Belen teaches (Fig. 5) a PTM layer (59) with a thickness between 300 and 1200 Angstroms ([0037]) which is 30 nm to 120 nm.
It would have been obvious for a person of ordinary skill in the art at the time of filing to approximately use a closer thickness range taught by Belen’s 59 into Levi’s 206 comprising the same materials as a matter of optimization.
Regarding Claim 9, to the extent understood, Levi teaches The method of claim 1, wherein forming the PTM layer (206) alternatively comprises forming a layer comprising SiN or SiON ([0032]), by chemical vapor deposition (CVD) or plasma enhance chemical vapor deposition (PECVD) ([0032]).
Levi doesn’t explicitly teach 206 having a thickness ranging from around 50 nm to around 200 nm.
However, in analogous art, Belen teaches (Fig. 5) a PTM layer (59) with a thickness between 300 and 1200 Angstroms ([0037]) which is 30 nm to 120 nm.
It would have been obvious for a person of ordinary skill in the art at the time of filing to approximately use a closer thickness range taught by Belen’s 59 into Levi’s 206 comprising the same materials as a matter of optimization.
Regarding Claim 10, Levi teaches The method of claim 1, wherein forming the photoresist element (PRE) ([0033]: A photoresist layer is formed on 206) comprises the steps of forming a photoresist layer ([0033]).
Levi is silent on forming a bottom antireflection coating (BARC) under the photoresist.
However, in analogous art, Belen teaches forming a bottom antireflection coating (BARC) under the photoresist ([0018]: First, a bottom anti-reflective coating (BARC) and a photoresist layer are sequentially coated).
It would have been obvious for a person of ordinary skill in the art at the time of filing to add the BARC layer in Levi in order to avoid reflections from occurring under the photoresist and to improve the photoresist's performance at smaller semiconductor nodes.
Regarding Claim 11, to the extent understood, Levi teaches The method of claim 1, wherein forming the photoresist element (PRE) ([0033]) alternatively comprises forming a photoresist layer ([0033]).
Levi is silent on forming a bottom antireflection coating (BARC) under the photoresist.
However, in analogous art, Belen teaches forming a bottom antireflection coating (BARC) under the photoresist ([0018]: First, a bottom anti-reflective coating (BARC) and a photoresist layer are sequentially coated).
It would have been obvious for a person of ordinary skill in the art at the time of filing to add the BARC layer in Levi in order to avoid reflections from occurring under the photoresist and to improve the photoresist's performance at smaller semiconductor nodes.
Therefore, Levi as modified by Belen teach forming an antireflection coating (BARC) (Belen: [0018]) and forming a photoresist layer atop BARC (Belen: [0018]).
While Levi as modified by Belen is silent on forming an organic planarization layer (OPL) underneath BARC, it would’ve been obvious for a person of ordinary skill in the art to also add the OPL as it’s a self-planarizing organic material and therefore can function as patterning over previously etched features.
Regarding Claim 17, Levi teaches The method of claim 1, wherein polishing (Fig. 2F) the top surface of the present device in process (Fig. 2F) comprises applying a chemical mechanical polishing ([0038]) on the top surface of the present device in process (Fig. 2F) until the top portion of the patterned PTM (206) is exposed (Fig. 2F: 206; the top portion of 206 would be exposed during the CMP process) and the patterned PTM (206) is polished down (Fig. 2F).
 Levi doesn’t explicitly teach 206 having a polished down thickness range from around 50 nm to around 200 nm.
However, in analogous art, Belen teaches (Fig. 5) a PTM layer (59) with a thickness between 300 and 1200 Angstroms ([0037]) which is 30 nm to 120 nm.
It would have been obvious for a person of ordinary skill in the art at the time of filing to approximately use a closer thickness range taught by Belen’s 59 into Levi’s polished down 206 comprising the same materials in order to optimize Levi’s polished down 206 thickness using guidance from Belen, hence finding a better result-effective polished down PTM thickness.
Related Art
The Examiner notes that Belen et al, US 2012/0028373 A1, Figs. 5 – 9 and their corresponding descriptions in the specification as well as Leuschner et al, US 2003/0199104 A1, Figs. 3 – 9, pertain to Applicant’s claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADER M ELMARHOUMI whose telephone number is (571)272-3557. The examiner can normally be reached M-Th 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NADER M ELMARHOUMI/Examiner, Art Unit 2826             


/DAVIENNE N MONBLEAU/Supervisory Patent Examiner, Art Unit 2826